Citation Nr: 1603095	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-25 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to July 10, 2013, and 60 percent thereafter for degenerative arthritis of the left knee, status post left total knee replacement.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the claims file was permanently transferred to the RO in Boston, Massachusetts, which now has jurisdiction over the claim on appeal. 

In April 2013, the Board remanded the service-connected left knee claim for additional development, specifically, the scheduling of a VA examination.  Based on results from the July 2013 VA examination, the RO granted a 60 percent disability rating, effective July 10, 2013.  See the July 2013 rating decision.  The issue remains before the Board because the increased rating assigned is not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise).  

In December 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the electronic file.  

In April 2011 and April 2013, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes the December 2012 Board hearing transcript.  The VBMS e-folder includes the July 2015 Post-Remand Brief from the Veteran's representative.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to July 10, 2013, the Veteran's service-connected left knee disability is manifested by subjective complaints of pain and some limited range of motion, but objectively, no evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

2.  As of July 10, 2013, the Veteran's service-connected left knee disability is manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

3.  As of July 10, 2013, the Veteran's service-connected left knee disability is manifested by slight instability.  


CONCLUSIONS OF LAW

1.  Prior to July 10, 2013, the criteria for a disability rating in excess of 30 percent for the Veteran's left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5010, 5055 (2015).

2.  As of July 10, 2013, the criteria for a disability rating in excess of 60 percent for the Veteran's left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, DCs 5010, 5055 (2015).

3.  As of March 1, 2007, the criteria for a separate disability rating of 10 percent, but not higher, for the service-connected left knee disability with instability have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.71a, DC 5257 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in May 2007.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  This letter provided notice informing the Veteran that to substantiate his increased rating claim, he needed to submit evidence that his service-connected disability had increased in severity.  The letter also advised him as to how disability ratings and effective dates are assigned.  

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the January 2008 rating decision on appeal.  Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and records from the Social Security Administration (SSA).  The RO also provided the Veteran with VA examinations over the course of this appeal.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The claims file was reviewed by the examiners.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

During the Board hearing, the undersigned Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim for an increased rating for the service-connected left knee disability, and sought to identify any further development required to help substantiate the claim.  These actions satisfied the Veterans Law Judge's duty to fully explain the issues on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  

The Appeals Management Center (AMC) substantially complied with the Board's April 2011 and April 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC scheduled the Veteran for a Board hearing, obtained records from the SSA, and afforded the Veteran a new examination to determine the current severity of his service-connected left knee disability.  The AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014).
The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

The Merits of the Increased Rating Claim

The Veteran filed an increased rating claim for his service-connected left knee disability in April 2007.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran's service-connected left knee disability is rated under 38 C.F.R. § 4.71a, DCs 5010-5055.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Arthritis due to trauma under DC 5010 substantiated by x-ray findings is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2015).  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

According to DC 5055, for a total knee replacement, a 100 percent rating will be assigned for one year following the surgery.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Intermediate degrees of residual weakness, pain or limitation of motion is rated by analogy to diagnostic codes 5256, 5261, or 5262, with a minimum rating of 30 percent assigned.  38 C.F.R. § 4.71a, DC 5055. 

Under DC 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256.

Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe. The words "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6 .

Under DC 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

Under DC 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5262. 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2015). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

For purposes of this appeal, the Veteran was granted a temporary total (i.e., 100 percent) rating for convalescence purposes related to his service-connected left knee disability from September 6, 2007 to November 30, 2007; and from September 30, 2011, to October 31, 2012.  Therefore, only the periods during which the Veteran's left knee was less than totally disabling are under consideration.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Prior to July 10, 2013

At the December 2012 Board hearing, the Veteran testified that his service-connected left knee causes painful range of motion, weakness, swelling, and daily flare-ups.  He reported that the pain is so severe, he must wear an immobilization brace nightly and stays in bed daily.  He stated that since the last left knee surgery performed in September 2011, the left knee has progressively worsened daily.  He asserts that his left knee symptoms are more severe than is contemplated by the currently-assigned rating, and a higher rating is warranted.  See the December 2012 Board hearing transcript.  

In June 2007, the Veteran was afforded a VA examination.  He reported the left knee as being painful on a continuous basis with a feeling of "gravel" in his tibiofemoral joint and the joint between the patella and the femur.  He also reported having occasional swelling without a specific antecedent event, minimal stiffness, and instability or giving way.  The Veteran reported wearing a derotation brace and taking Piroxicam and Vicodin daily for his service-connected left knee disability.

Upon physical examination testing, the examiner noted that while having the brace on the left knee, the Veteran displayed a mild left antalgic component, which antalgia increased without the brace.  Active range of motion testing reflected left knee extension to 3 degrees and flexion to 108 degrees.  Passive range of motion testing showed extension to -5 degrees and flexion to 115 degrees.  The examiner noted pain upon passive flexion, but attributed it to his painful surgery incision.  There was some lateral discomfort during valgus stress testing, but none medial.  Varus stress testing in maximum extension was stable and pain free.  Lachman, McMurray, anterior drawer, and posterior drawer testing were all negative.  The Veteran was diagnosed with osteoarthritis of the left knee, status post left total knee replacement and persistent pain in the left knee.  

VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's service-connected left knee disability.  The Veteran underwent a left total knee replacement in January 2006.  In October 2006, the Veteran returned for a follow-up visit.  According to the October 2006 VA outpatient treatment note, the Veteran reported pain localized to the lateral aspect of his patellofemoral joint and the inferolateral patellar angle.  The Veteran reported that the pain typically flares up when he engages in strenuous activities, such as riding on a stationary bike three to five times per week and prolonged walking events.  He reported hiking on a flat terrain in the mountains even with the pain.  He denied any redness or warmth above the knee.  Physical examination of the left knee showed mild residual post-operative swelling relative to the contralateral knee.  There was no effusion or erythema, and all wounds were well-healed.  Range of motion testing reflected extension to 5 degrees and flexion to 110 degrees.  The physician noted the presence of metallic crepitus during range of motion testing along with laxity and pain during varus and valgus stress testing.  He was assessed with nine months status post left total knee replacement and doing well.  

The Veteran visited his local VA outpatient treatment facility in January 2007 for a follow-up visit.  He reported ongoing difficulty with knee pain located along the anterolateral joint line.  He reported being quite active and using the treadmill and stairclimber.  The Veteran also reported a sensation of instability at times, but used the knee brace to alleviate the sensation.  Upon physical examination testing, the left lower extremity was described as being neurovascularly intact with intact strength and sensation in all distributions.  Range of motion testing both active and passive showed extension to 10 degrees and flexion to 110 degrees.  

The physician noted that with the left knee in extension, there was some laxity during valgus stress testing.  There was also the presence of some mild tenderness over the retained staple in his femur from one of his old surgical procedure with no signs of significant effusion.  In February2007, the Veteran returned to the VA outpatient treatment facility.  The Veteran reported decreased pain with walking, and an increased pain when lying down.  He rated the pain at a 4 out of 10 in terms of severity.  He reported having very minimal relief with the Piroxicam, and denied any numbness or tingling of the left knee.  Physical examination testing revealed no acute distress, edema, or erythema.  There was noted tenderness along the lateral joint line.  Range of motion testing showed flexion to 110 degrees and extension to 0 degrees.  There was some laxity during valgus stress testing in full extension, which decreased at 30 degrees of flexion.  The examiner also noted some mild crepitus during range of motion testing.  

According to the March 2007 VA outpatient treatment note, the Veteran complained of progressing pain localized over his left knee.  He reported that the pain occurs at rest and during activities, and rated it between a 4 and 9 out of 10 in terms of intensity.  He reported being consistent with the VA home exercise program (HEP) and reported walking two miles in fifty minutes on the treadmill and using the stairmaster for ten minutes.  He stated that he performs these activities twice a day.  Upon physical examination, the VA physician observed an antalgic gait without the use of an assistive device (AD).  Range of motion testing showed left knee flexion to 111 degrees with pain and extension to -1 degrees.  Strength/motor control testing for left knee flexion and left knee extension was normal, with palpable snapping in the knee during flexion.  Posterior Drawer testing results were negative; however, Lachman, varus, and valgus testing results were positive.  He was assessed with status post left total knee replacement, ligament laxity with pain, tight hamstrings, and limited range of motion with pain.  He was also given a knee brace.  

In September 2007, the Veteran underwent a left knee liner exchange at his local VA outpatient treatment facility.  He tolerated the procedure well, but developed an infection thereafter.  Prior to discharge, examination of the left knee showed a well-healed incision with intact skin and no evidence of erythema or edema.  Range of motion testing reflected full extension and 120 degrees of flexion.  His knee was grossly unstable during varus and valgus stress testing, and Lachman test results were negative.  In October 2007, the Veteran returned for a follow-up visit.  Physical examination of the left knee reflected no erythema or drainage.  Range of motion testing showed extension to 0 degrees and flexion to 100 degrees.  Varus and valgus stress testing revealed good stability, minimal warmth, and no erythema.  He was assessed with status post left total knee liner exchange.  Similar results were reported at a follow-up visit in November 2007.  Varus and valgus stress test results revealed good stability with no erythema and minimal warmth.  Range of motion was 0 degrees of extension and 111 degrees of flexion.  He was again assessed with status post left knee liner exchange.  The Veteran returned to the VA outpatient treatment facility in December 2007.  Range of motion testing of the left knee reflected extension to 0 degrees and flexion to 110 degrees.  There was no pain upon passive range of motion testing.  Muscle strength testing of the left lower extremity was normal.  X-rays results of the left knee reflected intact hardware and he was assessed with status post incision and drainage (I+D) liner exchange of his left knee.  

A disability rating higher than 30 percent for the Veteran's service-connected left knee disability, prior to July 10, 2013, is not warranted.  While there is x-ray evidence of osteoarthritis in the left knee, a rating higher than 30 percent is not possible under DC 5003.  Furthermore, a rating higher than 30 percent under DC 5055 is not warranted as well.  While the evidence shows painful motion and weakness of the left knee, it does not rise to the level of a severe disability such that a 60 percent rating is warranted under DC 5055.  Specifically, range of motion findings show flexion to be no worse than 108 degrees and extension to no worse than 3 degrees.  At the June 2007 VA examination, there was a decrease in degrees from active to passive range of motion testing, and the evidence of painful motion was attributed to his painful incision and not the left knee itself.  The findings from the June 2007 VA examination report do not show that the Veteran has chronic residuals consisting of severe painful motion or weakness in his left lower extremity.  A rating in excess of 30 percent is not warranted under DC 5055.  

As previously noted, under DC 5055, the Veteran's disability may be considered by analogy under DCs 5256, 5261, or 5262.  However, this is no evidence of the left knee being ankylosed since he demonstrated movement of his left knee in all planes of excursion during his June 2007 VA examination and at each VA outpatient treatment visit.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure"); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Therefore, a higher rating is not warranted under DC 5256.  

Similarly, higher ratings are not warranted under DCs 5261 or 5262.  There is no evidence showing extension limited to 30 degrees or more, or evidence of nonunion of the tibia and fibula.  As previously mentioned, at its worst, the Veteran demonstrated extension to 3 degrees, and the June 2007 VA examiner made no mention of any impairment to the tibia or fibula.  While the record reflects that the Veteran wears a knee brace at times, his service-connected left knee disability is not characterized by nonunion of the tibia and fibula with loose motion requiring a brace.  Moreover, flexion of the knee joint is to, at least, 75 degrees, which is noncompensable under the rating schedule.  See 38 C.F.R. § 4.71a, DC 5260 (2015).  Thus, a higher rating, prior to July 10, 2013 is not warranted under DCs 5256, 5261, or 5262.  

The Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2015).  In this case, a higher rating based on functional loss is not warranted.  The Veteran has complained of decreased mobility and constant pain requiring daily prescribed medication due to his left knee.  The Board notes, however, that the 30 percent rating already assigned under DC 5055 contemplates the potential problems associated with a knee replacement, such as the degree of weakness and painful motion demonstrated here.  Additionally, as discussed above, objectively the Veteran has limitation of extension no less than 3 degrees and limitation of flexion to no less than 108 degrees on the left knee.  These results do not entitle the Veteran to a higher rating under the codes for rating limitation of motion.

However and as noted, the record includes a March 2007 VA treatment record reflecting positive Lachman, varus and valgus testing. A September 2007 VA outpatient treatment report describes the Veteran's left knee being "grossly unstable,"  albeit the finding is shortly after a left knee surgery and during the time he was in receipt of a temporary total rating for convalescence purposes.  

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected left knee disability has worsened.  However, the objective clinical findings do not support his assertions for the reasons stated above as to range of motion loss.  The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 30 percent for his service-connected left knee disability, prior to July 10, 2013, is denied as to loss of range of motion.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

However, given the March 2007 treatment record indicating positive Lachman, varus and valgus testing and the Veteran's contentions, the Board will assign a separate ten percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective March 1, 2007. 

As of July 10, 2013

In July 2013, the Veteran underwent a VA examination for his service-connected left knee disability.  He reported continuing pain in his left knee since the last total knee arthroplasty (TKA) revision surgery performed in 2011, with flare-ups occurring during changes in the atmospheric pressure, prolonged inactivity, or ambulation.  He reported using lidocaine patches and opiate analgesics to alleviate the pain.  

Upon physical examination testing, the examiner noted the Veteran's constant use of a brace and crutch for locomotive purposes.  Physical examination testing showed tenderness or pain to palpation along the joint line or soft tissues of the knee.  Range of motion testing of the left knee reflected flexion to 85 degrees with painful motion at 60 degrees, and extension to 10 degrees with painful motion at 25 degrees.  Range of motion testing after three repetitions revealed flexion to 85 degrees and extension to 10 degrees.  There was no additional limitation of motion following repetitive-use testing, but there was the presence of functional loss and/or functional impairment of the knee and lower leg.  The examiner noted less movement than normal, weakened movement, excess fatigability, incoordination, pain, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength testing was of normal strength for left knee flexion and left knee extension.  Joint stability testing was normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner also noted the presence of frequent episodes of joint "locking," joint pain, and joint effusion in the left knee.  X-ray testing reflected degenerative arthritis of the left knee, and the examiner diagnosed the Veteran with residuals of trauma including endstage arthritis, joint instability and status post total knee arthroplasty with pain and limited active range of motion (AROM).  

Based on the evidence of record, a rating higher than 60 percent for the Veteran's service-connected left knee disability, as of July 10, 2013, is not warranted.  While there is x-ray evidence of degenerative joint disease of the left knee, the Veteran is currently receiving more than the 20 percent maximum rating under DC 5003.  

Furthermore, the 60 percent rating under DC 5055 currently in effect is the highest allowable rating, and a rating in excess of 60 percent is not warranted pursuant to Diagnostic Code 5055.  The only rating in excess of 60 percent under DC 5055 is the assignment of a temporary 100 percent rating following the surgery, which the Veteran received from September 6, 2007 to November 30, 2007; and from September 30, 2011, to October 31, 2012.  There is simply no other basis upon which a higher rating can be granted under DC 5055.  A higher rating is also not warranted because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162, 5163, 5164 (providing that amputation at the middle or lower thirds of the thigh, amputation of the leg with defective stump, and amputation not improvable by a prosthesis controlled by natural knee action all warrant a 60 percent rating) (2015).  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68 (2015).  

The Board has also considered whether separate compensable ratings would be more beneficial to apply under the other various criteria for limitation of motion due to knee disabilities, as permitted for residuals in DC 5055.  These consider ankylosis and limitation of motion, pursuant to 38 C.F.R. § 4.71a.  Here, ankylosis is not present, as the Veteran has motion in his knee.  In any event, the maximum evaluation for such disability is 60 percent, which is the equivalent of the evaluation currently assigned under DC 5055.  

With regard to flexion and extension, range of motion testing at the July 2013 VA examination reflected flexion to 85 degrees and extension to 10 degrees.  These measurements would result in only a 10 percent rating under DC 5261 for extension.  Therefore, his current 60 percent rating under the code for total knee replacement is more beneficial.

With regard to whether separate ratings could be assigned in addition to the 60 percent for the total knee replacement, the Board finds that DC 5055 contemplates severe painful motion or weakness.  Therefore, allowing for a separate (even if noncompensable) rating under DC 5260 or DC 5261 would be pyramiding.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See 38 C.F.R. § 4.14 (2015);also see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has considered whether the criteria for a separate rating under DC 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint have been met.  Under DC 5258, a 20 percent rating is assigned when there is evidence of semilunar dislocated cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only (and maximum) disability rating available under the diagnostic code.  38 C.F.R. 
 § 4.71a.  At the July 2013 VA examination, the examiner indicated that the Veteran's left knee displayed frequent episodes of "locking," pain and effusion.  
Again, because symptoms such as locking, pain, and effusion are factors contemplated when rating range of motion, a separate rating under DC 5258 would be pyramiding.  See 38 C.F.R. § 4.14 (2015);also see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Combined ratings are not calculated by adding up the various percentages and coming to a sum.  Rather, a combined rating is determined by the Combined Ratings Table found in 38 C.F.R. § 4.25, and results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Thus, a person having a 60 percent disability is considered 40 percent efficient.  Proceeding from this 40 percent efficiency, one then considers the next disabling condition.  Therefore, using the table, the Veteran's 60 percent rating for the total knee replacement combined with a 10 percent rating for instability remains 60 percent.  Therefore, the assignment of the 10 percent rating for instability does not violate the amputation rule.  

The Board notes that any future increase in the instability rating, without a contemporaneous decrease in the knee replacement rating, will in fact violate the amputation rule.  The maximum schedular rating for the Veteran's knee disability is 60 percent.  

Accordingly, the Board finds that the 60 percent rating under DC 5055 is appropriate, as well as a separate 10 percent evaluation for instability granted above.  

The Veteran has experienced functional impairment, pain, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, pain on motion is already contemplated in a 60 percent evaluation under Diagnostic Code 5055.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher ratings under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, and incoordination.  

The Veteran is entitled to a separate 10 percent rating based on instability for his service-connected left knee disability.  The preponderance of the evidence is against a disability rating higher than 60 percent, and an increased rating in excess for the service-connected left knee disability is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left knee disability is manifested by signs and symptoms such as pain, stiffness, swelling, instability, and lack of endurance, which impairs his ability to walk at times.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of severe pain on motion, limitation of motion and instability.  See 38 C.F.R. § 4.71a, DCs 5055, 5260, 5261, 5257 (providing ratings on the basis of knee replacement, limited flexion and extension and instability).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left knee disability has resulted in any hospitalizations outside of the scheduled left knee surgeries.  Therefore, the Veteran's service-connected left knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Prior to July 10, 2013, a disability rating in excess of 30 percent for degenerative arthritis of the left knee, status post left total knee replacement is denied.  

As of July 10, 2013, a disability rating in excess of 60 percent for degenerative arthritis of the left knee, status post left total knee replacement is denied.  

As of March 1, 2007, a disability rating of 10 percent, but no higher, is granted for instability of the service-connected left knee, subject to the laws and regulations governing VA monetary benefits.  


REMAND

Remand is required to obtain a VA medical examination and opinion for the claim for a TDIU.  In the April 2013 Board remand, the Appeals Management Center (AMC) was directed to schedule the Veteran for a comprehensive examination to determine whether a TDIU is warranted if service connection was established for a right knee or low back disorder.  In a July 2013 rating decision, service connection for both lumbar spine and right knee disabilities was granted; however, there is no evidence of a VA comprehensive examination scheduled thereafter.  As the Appeals Management Center (AMC) failed to comply with the April 2013 remand directives, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA comprehensive examination to assess the impact of the Veteran's service-connected disabilities either individually or in combination, on his employability owing to their functional impairment.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.   

All appropriate diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail. 

The examiner is asked to impact of the Veteran's service-connected:

* Degenerative arthritis of the left knee, status post left total knee replacement; 

* Degenerative disease and facet arthritis of the lumbar spine;

* Multiple postoperative scars of the left knee; 

* Right knee, patellar arthritis and enthesopathy; 

* Radiculopathy, left lower extremity associated with degenerative disease and facet arthritis of the lumbar spine).

The examiner is requested to express an opinion as to the effect on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his age or any non-service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

If it is determined he is incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


